        Case 1:17-cv-12368-FDS Document 77 Filed 07/09/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


Kevin Carrozza
                     Plaintiff(s)

            v.                              CIVIL ACTION NO. 1:17-cv-12368-FDS



CVS Pharmacy, Inc.
                     Defendant(s)


                              JUDGMENT IN A CIVIL CASE

SAYLOR U.S.D.J



      IT IS ORDERED AND ADJUDGED: Pursuant to the Memorandum and
      Order of this court on 07/8/2019, Summary Judgment is GRANTED for
      the Defendant. This action is hereby dismissed




                                                  ROBERT M. FARRELL
                                                  CLERK OF COURT



Dated: 07/09/2019
                                               By /s/ Taylor Halley
                                                  Deputy Clerk
